927 F.2d 603
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Keith FARRELL, William Murray, and Richard Richardson,Plaintiffs-Appellants,v.AUTOMOBILE CLUB OF MICHIGAN, Defendant-Appellee.
No. 90-1057.
United States Court of Appeals, Sixth Circuit.
March 1, 1991.

On Appeal from the United States District Court for the Eastern District of Michigan, No. 86-73515;  Woods, J.
E.D.Mich.
AFFIRMED.
Before RYAN and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM.


1
Plaintiffs appeal the district court's grant of summary judgment to defendant.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and briefs of the parties, we are unable to say that the district court erred in granting summary judgment to defendant.


3
As the reasons why judgment should be entered for defendant have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by the court in its opinion delivered in open court on November 30, 1989.